IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHESTNUT HILL COLLEGE,                    : No. 191 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA HUMAN RELATIONS              :
COMMISSION AND ALLAN-MICHAEL              :
MEADS,                                    :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.

      Justice Dougherty did not participate in the consideration or decision of this

matter.